           Case 1:16-cr-00601-VSB Document 109 Filed 04/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             4/4/2021
UNITED STATES OF AMERICA,                                 :
                                                          :
                                                          :
                                                          :               16-CR-601 (VSB)
                      -against-                           :
                                                          :                    ORDER
SAJID JAVED,                                              :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Defendant Sajid Javed’s motion for compassionate release and request

to extend his voluntary surrender date of April 15, 2021 to June 15, 2021 to allow the Court to

consider his compassionate release motion. (Doc. 108.) Javed’s request to adjourn his voluntary

surrender date to June 15, 2021 is GRANTED. Additionally, the Government is directed to

respond to Javed’s compassionate release motion by April 9, 2021. Accordingly, it is hereby:

        ORDERED that Javed’s voluntary surrender date is adjourned to June 15, 2021.

        IT IS FURTHER ORDERED that the Government file its response to Javed’s

compassionate release motion by April 9, 2021.

SO ORDERED.

Dated: April 4, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
